Opinion issued August 28, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00624-CV
                             ———————————
               IN RE MIGUEL ZARAGOZA FUENTES, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relator, Miguel Zaragoza Fuentes, has filed a petition for writ of mandamus

challenging the trial court’s denial of his special appearance in the underlying

proceeding.1 We deny the petition for writ of mandamus.

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.

1
    The underlying case is In the Matter of the Marriage of Evangelina Lopez Guzman
    Zaragoza and Miguel Zaragoza Fuentes, et al., cause number 2014-30215, pending in
    the 245th District Court of Harris County, the Honorable Roy L. Moore presiding.